Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 3/27/2020.
Claims 1-46 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show text descriptions according to the numerical descriptions as described in the specification according to Figure 5a (i.e. 22a, 22t, 22r), Figure 5b (40ntt, 40tt), Figure 5c (40ntt, 40tt, 40b).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 


The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION
35 USC § 112, (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112 (f).  The presumption that § 112 (f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112 (f).  The presumption that § 112 (f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



The limitation of claims 1 and 42, that recites “a non-terrestrial signal receiver configured to receive…, a unit for analyzing…, a terrestrial signal transmitter configured to transmit…” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “a non-terrestrial signal receiver, a unit, a terrestrial signal transmitter” coupled with functional language “configured to receive, for analyzing, configured to transmit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the 22a, 22t, 22r disclosed in figure 5a appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation.  
The limitation of claims 6 and 40, that recites “a non-terrestrial signal receiver configured to receive…, a memory configured to buffer…, a terrestrial signal transmitter configured to retransmit” has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a terrestrial signal transmitter, a memory, a terrestrial signal transmitter” coupled with functional language “configured to receive, configured to buffer, configured to retransmit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the 40ntt, 40tt, 40b disclosed in figure 5c appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation.
The limitation of claim 28, that recites “the HARQ controller is configured to control…” has/have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “HARQ controller” coupled with functional language “configured to control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the HARQ controller in figures 3 and 4 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).

Claim Objections
Claims 1-4, 18-21, and 28-34 are objected to because of the following informalities:    
Claim 1 recited, “the user equipment comprising a transceiver which comprises:” in line 17. For clarity, it is suggested to change to “the user equipment comprising: a transceiver which comprises:”.
Claim 1 recited, “and/or” in line 30. For clarity, it is suggested to change to either “and” or “or” since the “/” is not suggested to use in the claim.
Claim 18 recited, “the satellite comprises a transceiver comprising:” in line 15. For clarity, it is suggested to change to “the satellite comprises:  a transceiver comprising:”.
Claim 23 recited, “the satellite comprises a memory which is configured to…” in line 15. For clarity, it is suggested to change to “the satellite comprises: a memory which is configured to…”.
Claim 28 recited, “A HARQ controller of a system, the system comprising… the HARQ controller is configured to control the buffering performed a memory of the satellite and/or by a memory of the terrestrial node;” in lines 5-27. For clarity and corrected format, it is suggested to amend the HARQ controller to comprise with at least part or device to perform the function.
combination of devices. Burr v. Duryee, 68 U.S. (1Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854). [Emphasis added].

Also, please include a period “.” At the end of the claim.
Claim 32 recited, “the gateway comprising a further HARQ controller …” in line 2. For clarity, it is suggested to change to “the gateway comprising: a further HARQ controller…”.
Claim 32 recited, “and/or” in line 3. For clarity, it is suggested to change to either “and” or “or” since the “/” is not suggested to use in the claim.
Claim 33 recited, “and/or” in line 19. For clarity, it is suggested to change to either “and” or “or” since the “/” is not suggested to use in the claim.
Claim 34 recited, “A system, the system comprising…” in line 1. For clarity, it is suggested to change to “A system, the system comprising:…”.
Claim 34 recited, “and/or” in line 9. For clarity, it is suggested to change to either “and” or “or” since the “/” is not suggested to use in the claim.
Dependent claims 2-4 are also objected since they are depended on objected claim 1.
Dependent claims 19-21 are also objected since they are depended on objected claim 18.
Dependent claims 24-26 are also objected since they are depended on objected claim 23.
Dependent claims 29-31 are also objected since they are depended on objected claim 28.

Appropriate corrections are required.

Notes: Applicant uses interchangeable of “the” and “said” to recite limitations throughout claims; for clarity and consistency, it is suggested to use either “the” or “said” but not both which create inconsistency in the limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

Claims 1 and 5 recite the limitation “a terrestrial signal transmitter configured to transmit the acknowledgement command or the non-acknowledgement command to the terrestrial node in order to initiate using the non-acknowledgement command a retransmission of the data packet and/or a redundancy version of the data packet” in lines 27-30.  The claim is unclear whether to transmit the acknowledgement command or the non-acknowledgement command to the terrestrial node in order to initiate using the non-acknowledgement command a retransmission of the data packet and/or a redundancy version of the data packet.
For Example: If,
“the acknowledgement command” =A
“the non-acknowledgement command” = B
“to the terrestrial node” = C
“in order to initiate using the non-acknowledgement command a retransmission of the data packet and/or a redundancy version of the data packet” =D
	Then:
Whether to transmit A or BCD or to transmit A or B, C, D
It is unclear the part of “D” is belong to the “A” or “B” or both “AB”. Thus, the claims are indefinite.

Claims 2-4 are also rejected since they are depended on claim 1.

For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24 and 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (US 20190090141).

Regarding claim 23, Fujii discloses a satellite of a system [¶ 44; satellite base station 30], the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment as well as a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error and/or to analyze the signal from the non-terrestrial node with regard to a signal quality and to generate a negative acknowledgment command or an acknowledgement command dependent on the transmission error or to generate another signal indicating the reception signal quality dependent on the reception signal quality, wherein the user equipment is configured to transmit the acknowledgement command and the non-acknowledgement command or the other signal to the terrestrial node which communicates with the non-terrestrial node [Fig. 1, ¶¶ 36-46], 
the satellite comprises a memory which is configured to buffer the data packet to be sent to the user equipment and/or a redundancy version of the data packet [¶ 44; the satellite base station 30 comprise with memory device to memorize allocation information on the radio resource (time slot) to be sent to the communication terminal apparatus 10].

Regarding claim 24, Fujii discloses the satellite according to claim 23.
Fujii further discloses wherein the satellite is configured to forward the data packet or a redundancy version of the data packet to the terrestrial node in order to buffer same at the terrestrial node [¶ 44; wherein the satellite base station 30/satellite is configured to forward the allocation information on the radio resource (time slot) to the terrestrial cellular base station 20/terrestrial node in order to buffer same at the terrestrial cellular base station 20/terrestrial node].

Regarding claim 26, Fujii discloses the satellite according to claim 23.
Fujii further discloses wherein the HARQ controller is integrated into the gateway or the terrestrial node and configured to control the buffering of the redundancy versions performed by the satellite and/or the terrestrial node [¶ 44; the base-station control apparatus 50/HARQ controller is configure to control allocate resources to the terrestrial cellular base station 20 and the satellite base station 30 respectively, and memorized in a memory device of each base station 20 and 30].

Regarding claim 27, the claim recites a method to perform the function of the satellite recited as in claim 23; therefore, claim 27 is rejected along the same rationale that rejected in claim 23.

Regarding claim 28, Fujii discloses a HARQ controller of a system, the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error and/or to analyze the signal from the non-terrestrial node with regard to a signal quality and to generate a negative acknowledgment command or an acknowledgement command dependent on the transmission error or to generate another signal indicating the reception signal quality dependent on the reception signal quality, wherein the user equipment is configured to transmit the acknowledgement command and the non-acknowledgement command or the other signal to the terrestrial node which communicates with the non-terrestrial node [Fig. 1, ¶¶ 36-46], 
the HARQ controller is configured to control the buffering performed a memory of the satellite and/or by a memory of the terrestrial node [¶ 44; the base-station control apparatus 50 is configure to control allocate resources to the terrestrial cellular base station 20 and the satellite base station 30 respectively, and memorized in a memory device of each base station 20 and 30].

Regarding claim 29, Fujii discloses the HARQ controller according to claim 28.
Fujii further discloses wherein the controller is configured to buffer the data packet and additional data packets or a redundancy version of the data packet and a redundancy version of the additional data packets up to a congestion level of the memory of the satellite and/or of the memory of the terrestrial node [¶¶ 42-43; wherein the base-station control apparatus 50 is configure to control the allocate radio resources used in the terrestrial cellular base station 20 and radio resources used in the satellite base station 30 so that they do not overlap with each other].

Regarding claim 30, Fujii discloses the HARQ controller according to claim 29.
Fujii further discloses wherein redundancy versions of the data packet and/or of the additional data packets are distributed alternatingly to the memories of the satellite and the terrestrial node [¶ 44; wherein the allocation information on the radio resource (time slot) allocated to each of the terrestrial system and the satellite system is sent from the base-station control apparatus 50 to the terrestrial cellular base station 20 and the satellite base station 30 respectively, and memorized in a memory device of each base station 20 and 30].

Regarding claim 31, Fujii discloses the HARQ controller according to claim 29.
Fujii further discloses, wherein the buffering is performed, such that the first redundancy versions are buffered by the memory of the terrestrial node, while the last redundancy versions are buffered the memory of the satellite [¶ 43; when a radio communication frame of the radio resource allocated to all of the terrestrial cellular base station 20 and the satellite base station 30 is divided into 8 or 10 (alternately allocated), the 8 or 10 time slots in the radio communication frame are allocated so that the time slots do not overlap between the terrestrial cellular base station 20 and the satellite base station 30].

Regarding claim 32, the claim recites a gateway comprising a further HARQ controller to perform the function of the HARQ controller recited as in claim 28; therefore, claim 32 is rejected along the same rationale that rejected in claim 28.

Regarding claim 33, Fujii discloses a method for operating a HARQ controller of a system, the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment, wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error and/or to analyze the signal from the non-terrestrial node with regard to a signal quality and to generate a negative acknowledgment command or an acknowledgement command dependent on the transmission error or to generate another signal indicating the reception signal quality dependent on the reception signal quality, wherein the user equipment is configured to transmit the acknowledgement command and the non- acknowledgement command or the other signal to the terrestrial node which communicates with the non-terrestrial node, wherein the method comprises the steps [Fig. 1, ¶¶ 36-46]: 
buffering the data packet or a redundancy version of the data packet to a memory of the satellite; and/or buffering the data packet or the redundancy version of the data packet to a memory of the terrestrial node [¶ 44; the base-station control apparatus 50 is configure to control allocate resources to the terrestrial cellular base station 20 and the satellite base station 30 respectively, and memorized in a memory device of each base station 20 and 30].

Regarding claim 38, the claim recites a non-transitory digital storage medium having a computer program stored thereon to perform the functions of the satellite of a system recited as in claim 23; therefore, claim 38 is rejected along the same rationale that rejected in claim 23.

Regarding claim 39, the claim recites a non-transitory digital storage medium having a computer program stored thereon to perform the functions of the method recited as in claim 33; therefore, claim 39 is rejected along the same rationale that rejected in claim 33.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9-10, 16-22, 35-37, and 40-46 are rejected under 35 U.S.C. 103 unpatentable over Davis et al. (US 2017/0041830) in view of Jiang et al. (US 20170208583).

Regarding claim 1, Davis discloses a user equipment of a system [Fig. 4, 5, ¶¶ 68, 73; UT 400/UE 500 (the UE 500 and the UT 400 may be integral parts of a single physical device, ¶ 76)], the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment, wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error and/or to analyze the signal from the non-terrestrial node with regard to a signal quality and to generate a negative acknowledgment command or an acknowledgement command dependent on the transmission error or to generate another signal indicating the reception signal quality dependent on the reception signal quality , wherein the user equipment is configured to transmit the acknowledgement command and the non-acknowledgement command or the other signal to the terrestrial node which communicates with the non-terrestrial node, the user equipment comprising a transceiver which comprises: 
a non-terrestrial signal receiver [Fig. 5, ¶ 73; antenna 504/SPS receiver 510] configured to receive the data packet from the non-terrestrial node [¶ 143; receive forward link packet 1002 from source satellite 300]; 
a unit [Fig. 4, ¶ 71; control processor 420] for analyzing the signal quality of the data packet [Fig. 4, ¶ 71; determine to what extent the received signals are offset from the oscillator frequency, when scaled to the same frequency band, as appropriate]; and 
a terrestrial signal transmitter [Fig. 5, ¶ 73; WLAN transceiver 508] configured to transmit the acknowledgement command or the non-acknowledgement command to the terrestrial node in order to initiate using the non-acknowledgement command a retransmission of the data packet and/or a redundancy version of the data packet [¶ 124; transmit the last return link packet 818 to the gateway 200 via the source satellite 300; wherein the last return link packet 818 may include an acknowledgment (ACK) of the last forward link packet 814].
Davis disclose all aspects of claim invention set forth above, but does not explicitly disclose said unit being configured to generate the acknowledgement command in case of a sufficiently correct reception of the data packet or to generate the non-acknowledgement command in case of an incorrect reception of the data packet.
However, Jiang discloses said unit being configured to generate the acknowledgement command in case of a sufficiently correct reception of the data packet or to generate the non-acknowledgement command in case of an incorrect reception of the data packet [¶¶ 12, 80, 152; the processor 404 may further include ACK/NACK generating circuitry 444, configured to generate the acknowledgement information based on the detection of whether the data information was correctly received, also see Fig. 18, ¶ 178];  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “said unit being configured to generate the acknowledgement command in case of a sufficiently correct reception of the data packet or to generate the non-acknowledgement command in case of an incorrect reception of the data packet” as taught by Jiang in the system of Davis, so that it would to provide for many different types of services or applications, including but not limited to web browsing, video streaming, VoIP, mission critical applications, multi-hop networks, remote operations with real-time feedback (e.g., tele-surgery), etc [see Jiang, ¶ 6].

Regarding claim 2, the combined system of Davis and Jiang discloses the user equipment according to claim 1.
Davis further discloses the transceiver of which comprises a terrestrial signal receiver [Fig. 4, ¶ 70; a digital data receiver 416], wherein the user equipment receives the retransmitted data packet or the retransmitted redundancy version of the data packet using the terrestrial signal receiver [¶ 131; receive the buffered forward link data (that the last forward link packet 814, is fail and buffering user data intended for forward link transmission, see ¶ 123) via the target satellite 301].

Regarding claim 3, the combined system of Davis and Jiang discloses the user equipment according to claim 1.
Davis further discloses which is configured to receive the transmitted data packet or the retransmitted redundancy version of the data packet using the non-terrestrial signal receiver [¶ 143; receive forward link packet 1002 from source satellite 300].

Regarding claim 4, the combined system of Davis and Jiang discloses the user equipment according to claim 1.
Davis further discloses wherein the transceiver uses the terrestrial signal transmitter to transmit another data packet to be transmitted to the gateway [Fig. 8, ¶ 130; wherein the WLAN transceiver 508 transmit the first return link packet 824 to the gateway 200].

Regarding claim 5, the claim recites a method for operating the user equipment of a system to perform the functions recited as in claim 1; therefore, claim 5 is rejected along the same rationale that rejected in claim 1.

Regarding claim 6, Davis discloses a terrestrial node of a system [¶ 2; gateway 200], the system comprising a gateway, a non-terrestrial node, a terrestrial node and at least a user equipment, wherein terrestrial node comprises a HARQ controller, wherein the gateway is configured to forward a data packet, said data packet to be transmitted to the user equipment, to the non-terrestrial node, wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal, wherein the user equipment is configured to analyze the received data packet with regard to a transmission error and/or to analyze the signal from the non-terrestrial node with regard to a signal quality and to generate a negative acknowledgment command or an acknowledgement command dependent on the transmission error or to generate another signal indicating the reception signal quality dependent on the reception signal quality, wherein the user equipment is configured to transmit the acknowledgement command and the non-acknowledgement command or the other signal to the terrestrial node which communicates with the non-terrestrial node, the terrestrial node, the terrestrial node comprising: 
a non-terrestrial signal receiver Fig. 2, ¶ 40; antennas 205] configured to receive the data packet or a redundancy version of the data packet from the non-terrestrial node [Fig. 8, ¶¶ 102, 124; receive RSL data 802/last forward link packet 814 from the first satellite 300]; 
a memory [Fig. 2, ¶¶ 41, 123; memory 252] configured to buffer the data packet or the redundancy version of the data packet [¶ 123; buffering user data intended for forward link transmission]; 
a terrestrial signal receiver Fig. 2, ¶ 45; digital receiver modules 222] configured to receive the acknowledgement command or the non-acknowledgement command from the user equipment [¶¶ 125, 128; data exchanges may include ACK and NACK responses]; and 
a terrestrial signal transmitter Fig. 2, ¶ 46; digital transmitter modules 224] configured to retransmit the data packet or a redundancy version of the data packet to the user equipment [¶ 131; transmit the buffered forward link data (that the last forward link packet 814, is fail and buffering user data intended for forward link transmission, see ¶ 123) via the target satellite 301].
Davis disclose all aspects of claim invention set forth above, but does not explicitly disclose a terrestrial signal transmitter configured to retransmit the data packet or a redundancy version of the data packet to the user equipment “as response to the non-acknowledgment command”.
However, Jiang discloses a terrestrial signal transmitter [Fig. 2, 3, ¶ 71; scheduling entity 202 with radio transceiver apparatus] configured to retransmit the data packet or a redundancy version of the data packet to the user equipment as response to the non-acknowledgment command [¶¶ 68, 137-138; is configured for a hybrid automatic repeat request (HARQ) retransmission scheme that is used to retransmit data incorrectly received based on the NACK signal];  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a terrestrial signal transmitter configured to retransmit the data packet or a redundancy version of the data packet to the user equipment as response to the non-acknowledgment command” as taught by Jiang in the system of Davis, so that it would to provide for many different types of services or applications, including but not limited to web browsing, video streaming, VoIP, mission critical applications, multi-hop networks, remote operations with real-time feedback (e.g., tele-surgery), etc [see Jiang, ¶ 6].

Regarding claim 9, the combined system of Davis and Jiang discloses the terrestrial node according to claim 6.
Jiang further discloses wherein the HARQ controller is integrated into the terrestrial node and configured to decode the acknowledgement command and the non-acknowledgment command and to control the retransmission [¶¶ 162, 204; ACK/NACK recovering circuit/module 2028 is configured to decode systematic bits for recovering the acknowledgement information].

Regarding claim 10, the combined system of Davis and Jiang discloses the terrestrial node according to claim 6.
Jiang further discloses wherein the terrestrial node is configured to forward the acknowledgement command and/or the non-acknowledgement command to the gateway via the satellite [Fig. 19, ¶¶ 187; transmits the systematic acknowledgement bits in each uplink acknowledgement portion of the multiple downlink-centric self-contained subframes 1912, see Fig. 2, ¶ 68, wherein the uplink control channel 212 may include hybrid automatic repeat request (HARQ) feedback transmissions, such as an acknowledgment ( ACK) or negative acknowledgment ( NACK)].

Regarding claim 16, the combined system of Davis and Jiang discloses the terrestrial node according to claim 6.
Jiang further discloses wherein the terrestrial node is configured to receive the data packet or a redundancy version of the data packet via a separate channel from the non-terrestrial node [¶ 69; the channels illustrated in FIG. 2 are not necessarily all of the channels that may be utilized between a scheduling entity 202 and subordinate entities 204, and those of ordinary skill in the art will recognize that other channels may be utilized in addition to those illustrated, such as other data, control, and feedback channels].

Regarding claim 17, the claim recites a method for operating a terrestrial node a system to perform the functions of the terrestrial node of a system recited as in claim 6; therefore, claim 17 is rejected along the same rationale that rejected in claim 6.

Regarding claims 18-22, please refer to rejection of claims 1-5 as set forth above.

Regarding claim 35, the claim non-transitory digital storage medium having a computer program stored thereon to perform the functions recited as in claim 1; therefore, claim 35 is rejected along the same rationale that rejected in claim 1.

Regarding claim 36, the claim non-transitory digital storage medium having a computer program stored thereon to perform the functions recited as in claim 6; therefore, claim 35 is rejected along the same rationale that rejected in claim 6.

Regarding claim 37, the claim non-transitory digital storage medium having a computer program stored thereon to perform the functions recited as in claim 1; therefore, claim 37 is rejected along the same rationale that rejected in claim 1.

Regarding claim 40, the claim recites a terrestrial node of a system to perform the functions of terrestrial node of a system recited as in claim 6; therefore, claim 40 is rejected along the same rationale that rejected in claim 6.

Regarding claim 41, the claim recites a method to perform the functions of terrestrial node of a system recited as in claim 40; therefore, claim 41 is rejected along the same rationale that rejected in claim 40.

Regarding claim 42, the claim recites a terrestrial node of a system to perform the functions of the user equipment of a system recited as in claim 1; therefore, claim 42 is rejected along the same rationale that rejected in claim 1.

Regarding claim 43, the claim recites a method to perform the functions of the terrestrial node of a system recited as in claim 42; therefore, claim 43 is rejected along the same rationale that rejected in claim 42.

Regarding claim 44, the combined system of Davis and Jiang discloses the method according to claim 43,
Jiang further discloses comprising choosing or adapting the modulation and coding scheme in accordance to the communication requirements of the transmission between the user equipment and the terrestrial node and/or in accordance to the communication requirements of the transmission between the terrestrial node and the non-terrestrial node [¶ 120; using coding circuit/module 1223 for coding the uplink control information over the multiple subframes as a result of receiving the first indication and/or the second indication].

Regarding claim 45, the claim recites a non-transitory digital storage medium having a computer program stored thereon to perform the functions of the terrestrial node of a system recited as in claim 6; therefore, claim 45 is rejected along the same rationale that rejected in claim 6.

Regarding claim 46, the claim recites a non-transitory digital storage medium having a computer program stored thereon to perform the method recited as in claim 43; therefore, claim 46 is rejected along the same rationale that rejected in claim 43.

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 unpatentable over Davis et al. (US 2017/0041830) in view of Jiang et al. (US 20170208583), and further in view of Park et al. (US 2017/0064579).

Regarding claim 7, the combined system of Davis and Jiang discloses the terrestrial node according to claim 6, but does not explicitly disclose wherein the terrestrial node is configured to forward another data packet received from the user equipment to the non-terrestrial node
However, Park discloses wherein the terrestrial node is configured to forward another data packet received from the user equipment to the non-terrestrial node [Fig. 3, ¶ 80; wherein the base station 105-c may permit data transmission through the backhaul connection 252; wherein the backhaul connection 252 of the EPS 200b may be a satellite link].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the terrestrial node is configured to forward another data packet received from the user equipment to the non-terrestrial node” as taught by Park in the combined system of Davis and Jiang, so that it would to provide for air interface capabilities may exceed the backhaul bandwidth that is provisioned and available to support wireless communications functionality [see Park, ¶ 3].

Regarding claim 8, the combined system of Davis and Jiang discloses the terrestrial node according to claim 6, but does not explicitly disclose wherein the terrestrial node is configured to listen to signal from the non-terrestrial node in order to receive the data packet sent to the user equipment.
However, Park discloses wherein the terrestrial node is configured to listen to signal from the non-terrestrial node in order to receive the data packet sent to the user equipment [Fig. 3, ¶ 81; wherein base station 105-c may receive a conditional request from device 115-c to transmit or receive data via the backhaul connection 252 (e.g., to or from the Operator's IP Services 222); wherein the backhaul connection 252 of the EPS 200b may be a satellite link].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the terrestrial node is configured to listen to signal from the non-terrestrial node in order to receive the data packet sent to the user equipment” as taught by Park in the combined system of Davis and Jiang, so that it would to provide for air interface capabilities may exceed the backhaul bandwidth that is provisioned and available to support wireless communications functionality [see Park, ¶ 3].

Regarding claim 11, the combined system of Davis, Jiang, and Park discloses the terrestrial node according to claim 8.
Jiang further discloses wherein the terrestrial node comprises a decoder which is configured to decode the data packet in order to generate at least one redundancy version of the data packet [¶¶ 138; the hybrid automatic repeat request (HARQ) retransmission scheme is used for the control information (PDCCH) in the control portion 1510 of the second DL-centric subframe 1503 may further carry HARQ-related configuration information, such as HARQ identifiers, redundancy version, etc.].

Claims 34 are rejected under 35 U.S.C. 103 unpatentable over Fujii (US 20190090141) in view of Davis et al. (US 2017/0041830), and further in view of Jiang et al. (US 20170208583).

Regarding claim 34, Fujii discloses a system [Fig. 1, ¶¶ 36-46; a mobile communication system], the system comprising a gateway [Fig. 1, ¶¶ 41; a communication relay apparatus 41], a non-terrestrial node [Fig. 1, ¶¶ 40; satellite base station 30], a terrestrial node [Fig. 1, ¶¶ 39; terrestrial cellular base station 20] and at least a user equipment [Fig. 1, ¶¶ 45; a communication terminal apparatus 10], wherein terrestrial node comprises s a HARQ controller [Fig. 1, ¶¶ 39; wherein the terrestrial cellular base station 20 is provided with the base station apparatus 21], wherein the gateway is configured to forward a data packet [Fig. 1, ¶¶ 41; wherein the communication relay apparatus 41 /gateway is configured to relay/forward a data packet], said data packet to be transmitted to the user equipment, to the non-terrestrial node [Fig. 1, ¶¶ 41; wherein the data packet to be transmitted to the communication terminal apparatus 10/user equipment, to the satellite base station 30/non-terrestrial node], wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal [¶¶ 39-40; wherein the non-terrestrial node is configured to forward the received data packet to the user equipment using a signal/at the frequency f0].
Fujii disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein the user equipment is configured to analyze the received data packet,
wherein the user equipment is configured to transmit the acknowledgement command and the non-acknowledgement command or the other signal to the terrestrial node which communicates with the non-terrestrial node.
However, Davis discloses wherein the user equipment is configured to analyze the received data packet [Fig. 4, ¶ 71; determine to what extent the received signals are offset from the oscillator frequency, when scaled to the same frequency band, as appropriate],
wherein the user equipment is configured to transmit the acknowledgement command and the non-acknowledgement command or the other signal to the terrestrial node which communicates with the non-terrestrial node [¶ 124; wherein the UT 400 is configured to transmit the last return link packet 818 to the gateway 200 via the source satellite 300; wherein the last return link packet 818 may include an acknowledgment (ACK) of the last forward link packet 814].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the user equipment is configured to analyze the received data packet, wherein the user equipment is configured to transmit the acknowledgement command and the non-acknowledgement command or the other signal to the terrestrial node which communicates with the non-terrestrial node” as taught by Davis in the system of Fujii, so that it would to maintain a high-quality user experience and reduce or minimize call drops or delays during the handoff, it is desired to minimize any disconnection of a data link during a satellite-to-satellite handoff [see Davis, ¶ 6].
The combined system of Fujii and Davis but does not explicitly disclose to analyze the received data packet with regard to a transmission error and/or to analyze the signal from the non-terrestrial node with regard to a signal quality and to generate a negative acknowledgment command or an acknowledgement command dependent on the transmission error or to generate another signal indicating the reception signal quality dependent on the reception signal quality.
However, Jiang discloses to analyze the received data packet with regard to a transmission error and/or to analyze the signal from the non-terrestrial node with regard to a signal quality [¶ 150; a scheduling entity detects that a subordinate entity has transmission power limitations negatively affecting reception at the scheduling entity, also see Fig. 11, ¶¶ 104-115, detect the angle of arrival by first receiving channel quality information ( CQI) feedback from the UE in a previous subframe (and link gain based on the CQI feedback received in the previous subframe)] and to generate the acknowledgement command in case of a sufficiently correct reception of the data packet or to generate the non-acknowledgement command in case of an incorrect reception of the data packet [¶¶ 12, 80, 152; the processor 404 may further include ACK/NACK generating circuitry 444, configured to generate the acknowledgement information based on the detection of whether the data information was correctly received, also see Fig. 18, ¶ 178];  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “to analyze the received data packet with regard to a transmission error and/or to analyze the signal from the non-terrestrial node with regard to a signal quality and to generate a negative acknowledgment command or an acknowledgement command dependent on the transmission error or to generate another signal indicating the reception signal quality dependent on the reception signal quality” as taught by Jiang in the combined system of Fujii and Davis, so that it would to provide for many different types of services or applications, including but not limited to web browsing, video streaming, [see Jiang, ¶ 6].

Allowable Subject Matter
Claims 12-15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Kim et al. (US 2019/0306768) and RICCI (US 2018/0047295) are also considered as relevant prior arts for rejection of in claims 1, 5, 6, 17, 18, 22, 23, 27, 28, 32, 33, 34, 35, 26, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469